Citation Nr: 1227331	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  11-01 376	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating greater than 20 percent for service-connected peripheral neuropathy of the right upper extremity.

2.  Entitlement to an initial rating greater than 20 percent for service-connected peripheral neuropathy of the left upper extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel
INTRODUCTION

The Veteran served on active duty from April 1966 to March 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The RO in Winston-Salem, North Carolina currently has jurisdiction over the claims.

The Board notes that, in a VA Form 9 filing (Appeal to the Board of Veterans' Appeals) received in December 2010, the Veteran limited his appeal to the issues listed on the title page.  See December 2010 VA Form 9, Box 9B.


FINDING OF FACT

On July 31, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that he was withdrawing from appeal the issues of entitlement to higher initial ratings for service-connected peripheral neuropathy of the right and left upper extremities.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant on the issue of entitlement to an initial rating greater than 20 percent for service-connected peripheral neuropathy of the right upper extremity have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The criteria for withdrawal of an appeal by the appellant on the issue of entitlement to an initial rating greater than 20 percent for service-connected peripheral neuropathy of the left upper extremity have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

On July 31, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that he was withdrawing from appeal the issues of entitlement to higher initial ratings for service-connected peripheral neuropathy of the right and left upper extremities.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
DENNIS F. CHIAPPETTA
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


